Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 1 of 27




                 EXHIBIT 1
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 2 of 27



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
HICKMAN, et al., individually and on behalf : Civil Action No. 2:17-cv-01038-GAM
of all persons similarly situated,          :
                                            :
               Plaintiffs,                  :
                                            :
        v.                                  :
                                            :
TL TRANSPORTATION, LLC, SCOTT               :
FOREMAN, HERSCHEL LOWE,                     :
AMAZON.COM, LLC, and AMAZON                 :
LOGISTICS, INC.                             :
                                            :
               Defendants.                  :
                                            :
                                            :

                     SETTLEMENT AGREEMENT AND RELEASE

        1.     This Settlement Agreement and Release (the “Settlement Agreement,”
“Settlement” or “Agreement”) is entered into between Plaintiffs Tyhee Hickman and Shanay
Bolden, and O’Donald Henry (“Plaintiffs”), individually and on behalf of all other similarly-
situated persons, and Defendants TL Transportation, LLC (“TLT”), Scott Foreman (“Foreman”),
and Herschel Lowe (“Lowe”) (collectively, the “TL Defendants”) for their benefit and for the
benefit of Defendants Amazon.com, LLC, Amazon Logistics, Inc. (together, “Amazon”), subject
to the approval of the Court. The TL Defendants and Amazon may be collectively referred to as
“Defendants.” Named Plaintiffs and Defendants may be referred to collectively as the “Parties.”

                                         RECITALS

        2.     On March 8, 2017, Plaintiffs Tyhee Hickman and Shanay Bolden, former non-
exempt hourly employees of TLT, filed a Class and Collective Action Complaint against
Defendant TLT alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
(“FLSA”), the Pennsylvania Minimum Wage act (“PMWA”), 43 P.S. §§ 333.101, et seq., the
Maryland Wage and Hour Law (“MWHL”), Maryland Code Annotated, Labor and Employment
Article §§ 3-401, et seq. and Pennsylvania common law (Dkt. No. 1.)

        3.     On June 8, 2017, the Court issued an order staying the case pending mediation.
(Dkt. No. 12.) TLT thereafter produced data and information to facilitate informed settlement
discussions, including an electronic database containing payroll data for a sample of Delivery
Associates who worked for TLT between February 27, 2016, and April 15, 2017, at three of its
locations (King of Prussia, Swedesboro, and Baltimore).

       4.     Plaintiffs and TLT participated in mediation before the Hon. James R. Melinson,

                                              1
       Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 3 of 27



Chief U.S. Magistrate Judge for the Eastern District of Pennsylvania (Ret.) at JAMS in
Philadelphia, PA on October 17, 2017. A settlement was not reached.

     5.      On November 28, 2017, Plaintiffs filed their First Amended Complaint to include
Amazon.com, LLC, Amazon Logistics, Inc., and Scott Foreman and Herschel Lowe (the two sole
members of TLT) as additional Defendants and joint employers. (Dkt. No. 20.)

        6.    TLT filed its Answer on February 5, 2018, denying liability. (Dkt. No. 34.) The
Amazon defendants filed their Answer on March 2, 2018 denying liability and denying that they
jointly employed TLT employees. (Dkt. No. 38.)

       7.      On February 5, 2018, Defendants Foreman and Lowe filed a Motion to Dismiss
based on lack of personal jurisdiction and venue in Pennsylvania. (Dkt. No. 35.) The Court denied
the motion in all grounds except with respect to Plaintiffs’ Maryland state law claims (which
proceeded in the litigation against TLT and Amazon). (Dkt. No. 72).

      8.      The Parties participated in a second mediation session before the Hon. James R.
Melinson (Ret.), at JAMS in Philadelphia, PA on March 15, 2018. A settlement was not reached.

       9.     On March 23, 2018, Plaintiffs filed their motion for partial judgment on the
pleadings on TLT’s admission, in its Answer, regarding its day rate payment scheme. (Dkt. No.
43.) The Court held oral argument and then converted the motion to a partial summary judgment
motion. (Dkt. Nos. 67, 69.)

        10.     The Parties stipulated to notice after the Plaintiffs filed their motion for conditional
certification and to facilitate notice pursuant to 29 U.S.C. § 216(b) (“Notice Motion). See Dkt.
Nos. 46 & 64. Notice was distributed on August 10, 2018 to 757 individuals. As of this date, 297
individuals filed their consent forms to participate in this lawsuit, including Plaintiffs. (Dkt. Nos.
13, 83, 85, 87-90, 94, 96-101, 107- 110, 115.)

        11.    On August 16, 2018, the Court granted Plaintiffs’ Motion for Summary Judgment,
holding that TLT compensated Plaintiffs using a day rate that did not lawfully compensate its
employees for overtime, in violation of the Fair Labor Standards Act (“FLSA”) and applicable
state law. (Dkt. No. 81.)

        12.     On November 1, 2018, Plaintiffs filed their Second Amended Complaint (“SAC”)
adding violations of the New Jersey State Wage and Hour Law and adding Michael Easterday as
a Plaintiff and representative of the New Jersey class. (Dkt. No. 102.)

       13.     As of this date, sixteen (16) individuals filed their acceptance of offers of judgment
from TLT, including Plaintiff Easterday. (Dkt. Nos. 31, 106-1, 106-2, 106-3, 106-4, 106-5, 106-6,
106-7, 106-8, 106-9, 106-10, 106-11, 106-12, 106-13, 106-14, 112.)

        14.     Plaintiffs served a Rule 30(b)(6) deposition notice regarding Defendant TLT’s
payroll systems, and took the deposition of Shirley Washington on December 14, 2018. The
parties thereafter agreed to postpone the depositions of the remaining Rule 30(b)(6) witnesses, and
TLT serving offers of judgment, so that that the parties could participate in mediation.


                                                   2
       Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 4 of 27



       15.    In advance of mediation, TLT produced supplemental payroll data, and Amazon
produced delivery data, which Plaintiffs’ Counsel reviewed and analyzed.

       16.    On July 29, 2019, the Parties participated in mediation before an experienced
mediator, Stephen Sonnenberg, Esq.

       17.     As a result of the mediation, and subsequent arms’ length negotiations, the Parties
have agreed to settle the Action according to the terms of this Settlement Agreement.

         18.     Class Counsel has made a thorough and independent investigation of the facts and
law relating to the allegations in the Action. In agreeing to this Settlement Agreement, Named
Plaintiffs have considered: (a) the facts developed during discovery and the Parties’ mediation
process and the law applicable thereto; (b) the attendant risks of continued litigation and the
uncertainty of the outcome of the claims alleged against Defendant; and (c) the desirability of
consummating this Settlement according to the terms of this Settlement Agreement. Named
Plaintiffs have concluded that the terms of this Settlement are fair, reasonable and adequate, and
that it is in the best interests of Named Plaintiffs, Opt-in Plaintiffs, and the Settlement Class (as
defined below) to settle their claims against Defendants pursuant to the terms set forth herein.

        19.    Defendants deny the allegations in the Action and deny any liability for alleged
failure to pay overtime compensation or any alleged wage payment, wage and hour or similar
violation. This Settlement Agreement and all related documents are not and shall not be construed
as an admission by Defendants or any of the Releasees (as defined below) of any fault, liability or
wrongdoing, which Defendants expressly deny.

         20.     The Parties recognize that notice to the Settlement Class of the material terms of
this Settlement, as well as Court approval of this Settlement, are required to effectuate the
Settlement, and that the Settlement will not become operative until the Court grants final approval
of it, the Settlement becomes Final, and the Settlement Effective Date occurs.

        21.      The Parties stipulate and agree that, for settlement purposes only, the requisites for
establishing collective action certification under the FLSA pursuant to 29 U.S.C. § 216(b), and
class certification pursuant to FED. R. CIV. P. 23(a) and (b)(3) are met. Should this Settlement not
become Final, such stipulation to conditional certification or class certification shall become null
and void and shall have no bearing on, and shall not be admissible in connection with, the issue of
whether or not conditional certification or class certification would be appropriate in a non-
settlement context.

        22.     In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each party to the other, IT IS
HEREBY AGREED, by and between the undersigned, subject to the final approval of the Court
and the other conditions set forth herein, that Named Plaintiffs’, Opt-in Plaintiffs’ and the
Settlement Class Members’ (as defined below) claims as described herein against Defendants shall
be settled, compromised and dismissed, on the merits and with prejudice, and that the Eligible
Class Members’ Released Claims (as defined below) shall be finally and fully compromised,
settled and dismissed as to Defendants and Releasees, in the manner and upon the terms and
conditions set forth below.

                                                  3
        Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 5 of 27



                                         DEFINITIONS

       23.     The following terms used in this Settlement Agreement shall have the meanings
ascribed to them below:

                a.     “Action” means the above captioned Action.

               b.       “CAFA Notice” means the notice to be sent by Defendants to appropriate
federal and state officials pursuant to the requirements of the Class Action Fairness Act of 2005,
28 U.S.C. § 1715(b) (“CAFA”), within ten (10) business days after the submission of this
Settlement Agreement to the Court. A copy of any CAFA Notice shall be provided to Class
Counsel.

                c.     “Class Counsel” means Berger Montague PC and Willig, Williams &
Davidson.

                d.     “Class Period” means the period from March 8, 2014 through April 15,
2017.

                e.     “Court” means the United States District Court for the Eastern District of
Pennsylvania.

              f.     “Defendants” means Amazon.com, LLC, Amazon Logistics, Inc., TL
Transportation LLC, Scott Foreman, and Herschel Lowe.

                g.     “Defendants’ Counsel” means Cozen O’Connor and Morgan, Lewis &
Bockius LLP.

                h.     “Defendant TLT” means TL Transportation LLC.

                 i.      “Eligible Class Member” means (i) Named Plaintiffs; (ii) Opt-In Plaintiffs,
and (iii) all Settlement Class Members who do not timely and validly exclude themselves from the
Settlement.

               j.       “Effective Date” means the first business day after the Court’s Final
Approval Order if there are no objectors, and if there are any objectors, means the first business
day after the Court’s Final Approval Order becomes Final.

                k.      “Final” shall mean, with respect to a judgment or order, that the judgment
or order is final and appealable and either (a) no appeal, motion, or petition to review or intervene
has been taken with respect to the judgment or order as of the date on which all times to appeal,
move, or petition to review or intervene therefrom have expired, or (b) if an appeal, motion or
petition to intervene or other review proceeding of the judgment or order has been commenced,
such appeal, motion or petition to intervene or other review is finally concluded and no longer is
subject to review by any court, whether by appeal, petitions for rehearing or re-argument, petitions
for rehearing en banc, petitions for writ of certiorari or otherwise, and such appeal or other review
has been finally resolved in such manner that affirms the judgment or order in its entirety.


                                                 4
         Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 6 of 27



               l.     “Fee Award” means the award of attorneys’ fees that the Court authorizes
to be paid to Class Counsel for the services they rendered to Named Plaintiffs and the Settlement
Class in the Action.

             m.     “Final Approval” or “Final Approval Order” means the Court’s Final
Approval Order approving the Settlement and entering judgment.

                n.     “Final Approval Hearing” means the hearing to be held by the Court to
consider the final approval of the Settlement.

               o.      “Gross Settlement Amount” means the non-reversionary maximum amount
that Defendant TLT shall pay in connection with this Settlement, in exchange for the release of
the Eligible Class Members’ Released Claims, and shall include, subject to Court approval, the
Fee Award, an award of litigation costs to Class Counsel, Service Awards, and settlement
administration costs. The Gross Settlement Amount is the gross sum of One Million Eight Hundred
Thousand Dollars and Zero Cents ($1,800,000.00). In no event shall (i) the Gross Settlement
Amount exceed this sum; or (ii) shall Defendant TLT be required to pay more than the Gross
Settlement Amount in connection with the Settlement, except that Defendants shall be responsible
for their respective attorneys’ fees and costs, and Defendant TLT shall be responsible for the
employer’s share of payroll taxes attributable to the wage portions of the Settlement Awards.

               p.      “Initial Mailing” is defined in Section 20 below.

               q.      “Named Plaintiffs” means Tyhee Hickman, Shanay Bolden, and O’Donald
Henry.

                r.      “Net Settlement Amount” means the Gross Settlement Amount less: (i)
Fifteen Thousand Dollars ($15,000.00) to each of Named Plaintiffs Tyhee Hickman, Shanay
Bolden, and $2,500 to Named Plaintiff O’Donald Henry, for their efforts in bringing and
prosecuting this matter (“Service Award”); (ii) the payment of the Fee Award, not to exceed one-
third (1/3) of the Gross Settlement Amount, plus the payment of out-of-pocket costs incurred by
Class Counsel, not to exceed Forty Thousand Dollars ($40,000.00); and (iii) the costs related to
administering this Settlement, not to exceed Twenty-Five Thousand Dollars ($25,000.00). The
Parties acknowledge that all of these amounts are subject to the Court’s approval.

                 s.     “Notice Deadline” means the date sixty (60) days after the Settlement
Notice is initially mailed by the Settlement Administrator to the Settlement Class. Settlement Class
Members shall have until the Notice Deadline to object to or opt out of the Settlement.

               t.    “Opt-In Plaintiffs” means individuals, who at the time of Preliminary
Approval, already submitted an Opt-In Consent Form to join this Action.

               u.      “Parties” means the parties to this Agreement, Named Plaintiffs and
Defendants.

              v.     “Preliminary Approval” or “Preliminary Approval Order” means the
Court’s Preliminary Approval Order preliminarily approving the terms and conditions of this
Agreement.

                                                 5
       Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 7 of 27



                w.      “Releasees” means Defendants and their present and former parent
companies, subsidiaries, affiliates, divisions, and joint ventures, and all of its and their past and
present shareholders, officers, directors, employees, agents, servants, owners, members, investors,
executors, administrators, general partners, limited partners, real or alleged alter egos,
predecessors, successors, transferees, assigns, registered representatives, attorneys, insurers,
partners, profit sharing, savings, health and other employee benefit plans of any nature, the
successors of such plans and those plans’ respective trustees, administrators, agents, employees,
attorneys, fiduciaries, and other persons acting on its or their behalf, and each of them, and the
predecessors and successors, assigns and legal representatives of all such entities and individuals.

               x.      “Settlement Administrator” means the Angeion Group.

                y.      “Settlement Award” means the payment that each Eligible Class Member
shall be entitled to receive pursuant to the terms of this Agreement.

                 z.     “Settlement Class” or “Settlement Class Member” means the Named
Plaintiffs, all Opt-in Plaintiffs, and all current or former Delivery Associates who were employed
by TL Transportation, LLC to deliver packages to Amazon customers in the United States between
March 8, 2014 and April 15, 2017. There are approximately 757 members of the Settlement Class
including Plaintiffs. Plaintiffs have relied on this number in agreeing to the Settlement.

                aa.     “Eligible Class Members” means all Settlement Class Members who do not
file timely and valid exclusion requests from the Settlement. Plaintiffs are included within the term
Settling Class Members.

               bb.     “Eligible Class Members’ Released Claims” is defined below in Paragraph
26.

              cc.   “Settlement Notice” means the Notice of Class Action Settlement to the
Settlement Class Members substantially in the form as Exhibit A, as approved by the Court.

                                           RELEASES

        24.     In exchange for the consideration set forth in this Settlement Agreement, Named
Plaintiffs and Eligible Class Members agree to release all claims as set forth herein as applicable.

        25.    The Parties acknowledge and agree that, with the exception of the Named Plaintiffs,
only Eligible Class Members who cash or deposit their Settlement Award check shall release their
FLSA claims against Defendants and Releasees. Named Plaintiffs shall be deemed to have released
their FLSA and state law claims upon Final Approval by virtue of having executed this Agreement.

        26.    Eligible Class Members’ Released Claims: Upon Final Approval of the
Settlement Agreement, Named Plaintiffs and Eligible Class Members who worked in
Pennsylvania, Maryland, or New Jersey shall and hereby do release and discharge, Defendants and
all Releasees, finally, forever and with prejudice of any and all state law claims for unpaid
overtime, state wage and hour, and related common law claims against Defendants that accrued
during their work with Defendants during the Class Period, without limitations, all state claims for
unpaid overtime wages, and related claims for penalties, interest, liquidated damages, attorneys'

                                                 6
       Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 8 of 27



fees, costs, and expenses. Eligible Class Members who cash or deposit their Settlement Award
check will be deemed to have released their FLSA claims. Defendants agree that participation in
the settlement and release of the Eligible Class Members’ Released Claims may not be used to
assert collateral estoppel, res judicata, waiver or any other claim preclusion of FLSA claims not
included in the Eligible Class Members’ Released Claims with respect to individuals who did not
specifically release those FLSA claims in this Agreement.

       27.      Release Language on Settlement Checks. The Settlement Administrator shall
include the following release language on the back of each Settlement Award check:

           By signing or cashing this check, I affirm my release of Amazon.com, LLC,
           Amazon Logistics, Inc., TL Transportation LLC, Scott Foreman, and Herschel
           Lowe and all Releasees of all Eligible Class Members’ Released Claims as
           defined in the Settlement Agreement approved by the Court in Hickman v. TL
           Transp. LLC, No 2:17-cv-01038-GAM (E.D. Pa.). I affirm that I will not sue or
           assert any of the Eligible Class Members’ Released Claims, including FLSA
           claims, against any Releasee.

        28.    Named Plaintiffs and Eligible Class Members, to the fullest extent allowed by law,
are prohibited from asserting any claims released by them in this Settlement, and from
commencing, joining in, prosecuting, or voluntarily assisting in a lawsuit or adversarial proceeding
against the Releasees, based on claims released by them in this Settlement. Excluded from this
prohibition are any instances where any individual is legally compelled to testify through service
of a subpoena or other process.

        CERTIFICATION, NOTICE, AND SETTLEMENT IMPLEMENTATION

       29.    The Parties agree to the following procedures for obtaining Preliminary Approval
of the Settlement, certifying the Settlement Class, and notifying the Settlement Class of this
Settlement:

                 a.     Request for Class Certification and Preliminary Approval Order.
Named Plaintiffs shall file an Unopposed Motion for Preliminary Approval of Settlement
Agreement, requesting that the Court certify the Settlement Class pursuant to 29 U.S.C. § 216(b)
and FED. R. CIV. P. 23(a) and (b)(3) for the sole purpose of settlement; preliminarily approve the
Settlement Agreement and its terms; approve the proposed form of the Settlement Notice and find
that the proposed method of disseminating the Settlement Notice meets the requirements of due
process and is the best notice practicable under the circumstances; set a date for Named Plaintiffs’
motion for Final Approval of the Settlement, and approval of the requested Service Award, Fee
Award; and set a date for the Final Approval Hearing. Prior to filing the Unopposed Motion for
Preliminary Approval of Settlement, Class Counsel shall file a stipulation and Third Amended
Complaint, substituting O’Donald Henry for Michael Easterday as the representative Named
Plaintiff for the New Jersey class, in light of Mr. Easterday’s acceptance of an offer of judgment.
The stipulation shall provide that Defendants’ Answers and Affirmative Defenses to the Second
Amended Complaint shall be treated as their Answers and Affirmative Defenses to the Third
Amended Complaint without the need for Defendants to re-file their answers pursuant to Rule 15
of the Federal Rules of Civil Procedure.

                                                 7
       Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 9 of 27



              b.       Notice. The Settlement Administrator shall be responsible for preparing,
printing and mailing the Settlement Notice to all Settlement Class Members.

                c.     Within five (5) business days after the Court’s Preliminary Approval of the
Settlement, Defendant TLT and Class Counsel shall jointly provide to the Settlement
Administrator an electronic database containing the names, employee ID number, last known
addresses, last known telephone numbers (if any), last known email addresses (if any), social
security numbers or tax ID numbers of each Settlement Class Member, along with locations of
work, total number of workweeks that each Settlement Class Member worked during the Class
Period where the Settlement Class Member worked four or more days in the workweek. Class
Counsel shall also provide to the Settlement Administrator a list of the Settlement Class Members
who previously accepted an offer of judgment, with the total amount paid as the offer of judgment,
as reflected on the docket (See Dkt. Nos. 31, 106, 112.).

               d.      In order to provide the best notice practicable, prior to mailing the
Settlement Notice, the Settlement Administrator will take reasonable efforts to identify current
addresses via public and proprietary systems.

               e.     Within fifteen (15) business days after the Court’s Preliminary Approval
Order, the Settlement Administrator shall mail and email (if email addresses are available) the
agreed upon and Court approved Settlement Notice to Named Plaintiffs, Opt-in Plaintiffs, and
Settlement Class Members (“Initial Mailing”). The Settlement Administrator shall provide notice
to Class Counsel and Defendants’ Counsel that the Settlement Notices have been mailed.

               f.     Any Settlement Notice returned to the Settlement Administrator with a
forwarding address shall be re-mailed within three (3) business days following receipt of the
returned mail. If any Settlement Notice is returned to the Settlement Administrator without a
forwarding address, the Settlement Administrator shall undertake reasonable efforts to search for
the correct address, and shall promptly re-mail the Settlement Notice to any newly found
addresses. In no circumstance shall such re-mailing extend the Notice Deadline.

               g.     Defendants will not take any adverse action against any current TLT
employee on the grounds that he/she is eligible to participate or does participate in the Settlement.
Defendants also will not discourage participation in this Settlement Agreement or encourage
objections or opt-outs. If requested, Defendant TLT shall state that Defendant TLT and Class
Counsel encourage Settlement Class Members to participate in the Settlement.

        30.     Objections. The Settlement Notice shall provide that Settlement Class Members
who worked in the state of Pennsylvania, Maryland, or New Jersey who wish to object to the
Settlement must, on or before the Notice Deadline, mail to Class Counsel and Defendant’s Counsel
a written statement objecting to the Settlement. Such objection shall not be valid unless it includes
the information specified in the Settlement Notice. The statement must be signed personally by
the objector, and must include the objector’s name, address, telephone number, email address (if
applicable), the factual and legal grounds for the objection, and whether the objector intends to
appear at the Final Approval Hearing. The Settlement Notice shall advise Settlement Class
Members that objections shall only be considered if the Settlement Class Member has not opted
out of the Settlement. No Settlement Class Member shall be entitled to be heard at the Final

                                                 8
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 10 of 27



Approval Hearing (whether individually or through counsel), unless written notice of the
Settlement Class Member’s intention to appear at the Final Approval Hearing has been filed with
the Court and served upon Class Counsel and Defendant’s Counsel on or before the Notice
Deadline, and the Settlement Class Member has not opted out of the Settlement. The postmark
date of mailing to Class Counsel and Defendants’ Counsel shall be the exclusive means for
determining that an objection is timely mailed to counsel. If postmark dates differ, the later of the
two postmark dates will control. Persons who fail to return timely written objections in the manner
specified above shall be deemed to have waived any objections and oppositions to the Settlement’s
fairness, reasonableness and adequacy, and shall be foreclosed from making any objection
(whether by appeal or otherwise) to the Settlement. None of the Parties, their counsel, nor any
person on their behalf, shall seek to solicit or otherwise encourage anyone to object to the
settlement, or appeal from any order of the Court that is consistent with the terms of this
Settlement, or discourage participation in the Settlement process.

        31.      Requests for Exclusion. The Settlement Notice shall provide that Settlement Class
Members who worked in the states of Pennsylvania, Maryland, or New Jersey, other than Named
Plaintiffs, who wish to exclude themselves from the Settlement (“opt out”) must mail to the
Settlement Administrator a written statement indicating that they do not wish to participate or be
bound by the Settlement. The written request for exclusion must contain the Settlement Class
Member’s full name, address, telephone number, email address (if applicable), and last four digits
of their social security number, and must be signed individually by the Class Member. No opt-out
request may be made on behalf of a group. Such written statement must be postmarked by the
Notice Deadline.

        32.    Final Report. Within five (5) business days after the Notice Deadline, the
Settlement Administrator shall provide to Class Counsel and Defendants’ Counsel notice of (a)
the total number of Settlement Class Members who filed timely and valid requests for exclusion
from the Settlement, along with the complete copies of all requests for exclusion, including their
postmark dates, and (b) information regarding the total number of Notices returned as
undeliverable along with remailing information. The Settlement Administrator shall work with
Class Counsel to prepare a formal report for submission at the Final Approval Hearing.

        33.     Final Approval Hearing. After review and approval by Defendants, Named
Plaintiffs shall request that the Court schedule the Final Approval Hearing no earlier than thirty
(30) days after the Notice Deadline to determine final approval of the settlement and to enter a
Final Approval Order:

               a. certifying this Action and Settlement Class as an FLSA collective action under
                  29 U.S.C. § 216(b) and as a class action under FED. R. CIV. P. 23(a) and (b)(3)
                  for purposes of settlement only;

               b. finding dissemination of the Settlement Notice was accomplished as directed
                  and met the requirements of due process;

               c. finally approving the Settlement and its terms as a fair, reasonable and adequate;

               d. directing that the Settlement funds be distributed in accordance with the terms

                                                 9
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 11 of 27



                   of this Settlement Agreement;

               e. directing that the Action be dismissed finally, fully, forever and with prejudice
                  and in full and final discharge of any and all Settling Class Members’ Released
                  Claims; and

               f. retaining continuing jurisdiction over this Action for purposes only of
                  overseeing all settlement administration matters.

                  SETTLEMENT FUNDS AND AWARD CALCULATION

       34.     Gross Settlement Amount.

                a.     Within ten (10) business days after Preliminary Approval is granted,
Defendant TLT shall electronically transfer one-third of the amount of the Gross Settlement
Amount to the Settlement Administrator. No later than ten (10) business days after the Effective
Date, Defendant TLT shall electronically transfer the balance of the Gross Settlement Amount to
the Settlement Administrator. Upon receipt by the Settlement Administrator, these funds shall be
transferred immediately to a Qualified Settlement Fund satisfying the requirements of Treasury
Regulation Section 1.468B-1. The Settlement Administrator shall provide Defendant TLT’s
Counsel with an escrow agreement in advance of any such transfer. The Settlement Administrator
shall provide Defendant TLT with a Section 1.468B-1 Relation Back Election that meets the
requirements of Regulation Section 1.468B-1(j)(2) within five (5) business days after receipt of
the funds. Defendant TLT shall execute and return this document to the Settlement Administrator,
to the extent necessary, which shall be affixed to the initial tax return of the Qualified Settlement
Fund in order to establish the start date of the Qualified Settlement Fund. Except for any costs
associated with distribution of Settlement Notice, the entire Gross Settlement Amount, plus any
interest earned on the Gross Settlement Amount, shall be refunded to Defendant TLT if the
Settlement does not obtain Final Approval or otherwise does not become Final, or the Effective
Date does not occur. There shall be no reversion of any portion of the Gross Settlement Amount
to Defendant TLT at any time after the Effective Date.

               b.    Disbursement by Settlement Administrator. All disbursements shall be
made from the Qualified Settlement Fund. The Settlement Administrator shall be the only entity
authorized to make withdrawals or payments from the Qualified Settlement Fund.

        35.    Payments. Subject to the Court’s Final Approval Order, the following amounts
shall be paid by the Settlement Administrator from the Gross Settlement Amount:

             a.        Service Awards to Named Plaintiff. Subject to the Court’s approval,
Named Plaintiffs shall each receive their respective Service Award for their efforts in bringing and




                                                 10
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 12 of 27



prosecuting this matter. The Qualified Settlement Fund shall issue a Form 1099 for these
payments. This payment shall be made within five (5) business days after the Effective Date.

               b.     Fee Awards and Costs.

                       (i)     Subject to the Court’s approval, Class Counsel shall receive a Fee
Award in an amount up to one-third (1/3) of the Gross Settlement Amount, which will compensate
Class Counsel for all work performed in the Action as of the date of this Settlement Agreement as
well as all of the work remaining to be performed, including but not limited to documenting the
Settlement, securing Court approval of the Settlement, making sure that the Settlement is fairly
administered and implemented, and obtaining final dismissal of the Action. In addition, Class
Counsel shall, subject to Court approval, receive reimbursement of their out-of-pocket costs
approved by the Court. These payments of attorneys’ fees and costs shall be made within five (5)
business days after the Effective Date.

                       (ii)   The attorneys’ fees and costs paid by Defendant TLT pursuant to
this Agreement, out of the Gross Settlement Amount, shall constitute full satisfaction of
Defendants’ obligations to pay amounts to any person, attorney or law firm for attorneys’ fees or
costs in this Action on behalf of Named Plaintiffs, Opt-In Plaintiffs and/or any Settlement Class
Member, and shall relieve Defendants from any other claims or liability to any other attorney or
law firm for any attorneys’ fees or costs to which any of them may claim to be entitled on behalf
of Named Plaintiffs, Opt-In Plaintiffs or any Settlement Class Member.

                       (iii) A Form 1099 shall be provided to Class Counsel for the payments
made to Class Counsel. Class Counsel shall be solely and legally responsible to pay any and all
applicable taxes on the payment made to them.

                c.    Settlement Administration Costs. Settlement Administration costs shall
be paid from the Gross Settlement Amount. The Parties agree to cooperate in the settlement
administration process and to make all reasonable efforts to control and minimize the costs
incurred in the administration of the Settlement.

              d.      Settlement Awards to Eligible Class Members. Settlement Awards shall
be made to Eligible Class Members as set forth below.


       36.   No Claim Based Upon Distributions or Payments in Accordance with this
Settlement Agreement. No person shall have any claim against Defendants, Class Counsel, or
Defendants’ Counsel based on distributions or payments made in accordance with this Settlement
Agreement.

          CALCULATION AND DISTRIBUTION OF SETTLEMENT AWARDS

        37.    Settlement Award Eligibility. All Eligible Class Members shall be paid a
Settlement Award from the Net Settlement Amount. The Settlement Administrator shall be
responsible for determining eligibility for, and the amount of, the Settlement Awards to be paid to
Eligible Class Members based on the following formula:

                                                11
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 13 of 27



              a. The amount of $100 per Eligible Class Member will be deducted from the Net
                 Settlement Amount prior to the determination of pro rata individual settlement
                 shares and allocated to each Eligible Class Member so that each Eligible Class
                 Member receives at least $100 in exchange for their release in this Settlement
                 Agreement.

              b. In addition to the $100 payment set out in (a) above, Eligible Class Members
                 shall receive a pro rata portion of the Net Settlement Amount as follows;

                   i. For each week during which the Eligible Class Member worked four or
                      more days during the applicable Class Periods, he or she shall be eligible to
                      receive a pro rata portion of the Net Settlement Amount (“Qualifying
                      Workweek”). Each Qualifying Workweek will be equal to one (1)
                      settlement share.

                  ii. The total number of settlement shares for all Eligible Class Members will
                      be added together and the resulting sum will be divided into the Net
                      Settlement Amount to reach a per share dollar figure. That figure will then
                      be multiplied by each Eligible Class Member’s number of settlement shares
                      to determine the Eligible Class Member’s Settlement Award.

                 iii. Eligible Class Members who previously accepted offers of judgment will
                      have the amount paid pursuant to the accepted offers of judgment subtracted
                      from their Settlement Award, and the balance shall be redistributed to the
                      Eligible Class Members who did not accept offers of judgment on a pro rata
                      basis and added to their Settlement Awards. In no event shall an Eligible
                      Class Member’s Settlement Award be reduced to less than the $100 base
                      payment.

       38.    All Settlement Award determinations shall be based on Defendant TLT’s payroll
and timekeeping records provided to the Settlement Administrator in accordance with Paragraph
29(c).

        39.     Fifty percent (50%) of each Settlement Award to Eligible Class Members shall be
treated as back wages, and accordingly, on each Settlement Award, the Settlement Administrator
shall effectuate federal and applicable state income and employment tax withholding as required
by law with respect to 50% of each Settlement Award distributed, and Defendant TLT shall pay
the employer’s share of all required FICA and FUTA taxes on such amounts Defendant TLT shall
pay these taxes, which amounts shall be deposited into the Qualified Settlement Fund prior to the
Settlement Awards being mailed to Eligible Class Members, in addition to the Gross Settlement
Amount. Amounts withheld will be remitted by the Settlement Administrator from the Qualified
Settlement Fund to the appropriate governmental authorities. The remaining 50% of each
Settlement Award shall be treated as non-wage penalties and liquidated damages, to be reported
on an IRS Form 1099, and shall not be subject to FICA and FUTA withholding taxes. Defendant
TLT shall cooperate with the Settlement Administrator to provide payroll tax information as
necessary to accomplish the income and employment tax withholding on the wage portion of each
Settlement Award, and the Form 1099 reporting for the non-wage portion of each Settlement

                                               12
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 14 of 27



Award.

        40.     Class Counsel and Defendants’ Counsel do not intend for this Settlement
Agreement to constitute legal advice relating to the tax liability of any Eligible Class Member. To
the extent that this Settlement Agreement, or any of its attachments, is interpreted to contain or
constitute advice regarding any federal, state or local tax issue, such advice is not intended or
written to be used, and cannot be used, by any person for the purpose of avoiding any tax liability
or penalties.

       41.    The Settlement Administrator shall provide Class Counsel and Defendants’
Counsel with a final report of all Settlement Awards, at least ten (10) calendar days before the
Settlement Awards to Eligible Class Members are mailed.

       42.   The Settlement Administrator shall mail all Settlement Awards to Eligible Class
Members within thirty (30) days after the Effective Date or as soon as reasonably practicable. The
Settlement Administrator shall then provide written certification of mailing to Class Counsel and
Defendants’ Counsel.

        43.     All Settlement Award checks shall remain valid and negotiable for one hundred
eighty (180) days from the date of their issuance and may thereafter automatically be canceled if
not cashed within that time, at which time the right to recover any Settlement Award will be
deemed void and of no further force and effect. With ninety (90) days remaining, a reminder letter
will be sent via U.S. mail and email to those who have not yet cashed their settlement check, and
during the last sixty (60) days of the check cashing period, a telephone call will be placed to those
that have still not cashed their check to remind them to do so. At the conclusion of the 180 day
check cashing deadline, any Eligible Class Members who have not cashed their Settlement Award
checks shall nevertheless be deemed to have finally and forever released the Eligible Class
Members’ Released Claims, as applicable, except that the Eligible Class Member shall not release
any FLSA claims against Defendant.

        44.    Remaining Monies. If at the conclusion of the 180-day check void period set forth
above, there are any monies remaining, no amount of Settlement Awards attributable to Eligible
Class Members shall revert to Defendant TLT, and any amount of uncashed checks from Eligible
Class Members as well as any interest earned by the Gross Settlement Amount shall be paid to the
Parties’ agreed upon cy pres recipient, Philadelphia Legal Assistance, subject to the Court’s
approval.

                                       MISCELLANEOUS

        45.      No Admission of Liability. This Settlement Agreement and all related documents
are not and shall not be construed as an admission by Defendants or any of the Releasees of any
fault or liability or wrongdoing.

       46.     Defendant’s Legal Fees. Defendants’ respective legal fees and expenses in this
Action shall be borne by Defendants as applicable.

       47.     Nullification of the Settlement Agreement. In the event: (a) the Court does not
preliminarily or finally approve the Settlement as provided herein; or (b) the Settlement does not
                                                 13
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 15 of 27



become Final for any other reason; or (c) the Effective Date does not occur, the Parties agree to
engage in follow up negotiations with the intent of resolving the Court’s concerns that precluded
approval, and if feasible, to resubmit the settlement for approval within thirty (30) days. If the
Settlement is not approved as resubmitted or if the Parties are not able to reach another agreement,
then either Party may void this Agreement; at that point, the Parties agree that each shall return to
their respective positions on the day before this Agreement and that this Agreement shall not be
used in evidence or argument in any other aspect of their litigation. In addition, upon voiding of
the Agreement, the Gross Settlement Amount will be returned to Defendant TLT consistent with
Paragraph 34(a).

        48.      TLT Option to Revoke. If fifteen percent (15%) or more of all Settlement Class
Members exclude themselves from the Settlement, the Parties agree that the TLT Defendants may
revoke the Settlement Agreement by providing written notice to Class Counsel and Amazon
counsel within five business days after TLT’s receipt of the Final Report from the Settlement
Administrator required by Paragraph 32 of this Agreement. If TLT Defendants exercise their
option to revoke the Settlement under this paragraph, then the Parties agree that (a) each shall
return to their respective positions on the day before this Agreement; (b) this Agreement shall not
be used in evidence or argument in any other aspect of their litigation; (c) the Gross Settlement
Amount will be returned to Defendant TLT consistent with Paragraph 34(a) but TLT Defendants
shall be responsible for the Settlement Administrator’s costs and/or expenses incurred up to the
date of such revocation.

       49.     Inadmissibility of Settlement Agreement. Except for purposes of settling this
Action, or enforcing its terms (including that claims were settled and released), resolving an
alleged breach, or for resolution of other tax or legal issues arising from a payment under this
Settlement Agreement, neither this Agreement, nor its terms, nor any document, statement,
proceeding or conduct related to this Agreement, nor any reports or accounts thereof, shall be
construed as, offered or admitted in evidence as, received as, or deemed to be evidence for any
purpose adverse to the Parties, including, without limitation, evidence of a presumption,
concession, indication or admission by any of the Parties of any liability, fault, wrongdoing,
omission, concession or damage.

       50.     Computation of Time. For purposes of this Agreement, if the prescribed time
period in which to complete any required or permitted action expires on a Saturday, Sunday, or
legal holiday (as defined by FED. R. CIV. P. 6(a)(6)), such time period shall be continued to the
following business day. The term “days” shall mean calendar days unless otherwise noted.

       51.      Interim Stay of Proceedings. The Parties agree to hold in abeyance all proceedings
in the Action, except such proceedings necessary to implement and complete the Settlement.
Further, without further order of the Court, the Parties hereto may agree in writing to reasonable
extensions of time to carry out any of the provisions of the Settlement.

       52.     Amendment or Modification. This Agreement may be amended or modified only
by a written instrument signed by counsel for all Parties or their successors in interest. This
Agreement may not be discharged except by performance in accordance with its terms or by a
writing signed by the Parties hereto.


                                                 14
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 16 of 27



        53.     Entire Settlement Agreement. This Agreement with exhibits constitutes the entire
Agreement among the Parties, and no oral or written representations, warranties or inducements
have been made to any Party concerning this Agreement other than the representations, warranties,
and covenants contained and memorialized in such documents. All prior or contemporaneous
negotiations, memoranda, agreements, understandings, and representations, whether written or
oral, including the Parties’ Memorandum of Understanding executed on July 29, 2019 as well as
the Tolling Agreement between Plaintiffs Tyhee Hickman and Shanay Bolden (on the one hand)
and Scott Foreman and Herschel Lowe (on the other hand), executed through counsel on July 27,
2018 and July 26, 2018, respectively, are expressly superseded hereby and are of no further force
and effect. Each of the Parties acknowledges that they have not relied on any promise,
representation or warranty, express or implied, not contained in this Agreement. No rights
hereunder may be waived except in writing.

        54.     Authorization to Enter Into Settlement Agreement. The Parties warrant and
represent that they are authorized to enter into this Agreement and to take all appropriate action
required or permitted to be taken by such Parties pursuant to this Agreement to effectuate its terms,
and to execute any other documents required to effectuate the terms of this Agreement. The Parties
and their counsel shall cooperate with each other and use their best efforts to effect the
implementation of the Agreement. In the event that the Parties are unable to reach resolution on
the form or content of any document needed to implement this Agreement, or on any supplemental
provisions or actions that may become necessary to effectuate the terms of this Agreement, the
Parties shall seek the assistance of the mediator, Stephen Sonnenberg, Esq., to resolve such
disagreement.

        55.     Binding on Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of Named Plaintiffs, Defendants, Opt-In Plaintiffs, the Settlement Class
Members and their heirs, beneficiaries, executors, administrators, successors, transferees,
successors, assigns, or any corporation or any entity with which any party may merge, consolidate
or reorganize. The Parties hereto represent, covenant and warrant that they have not directly or
indirectly assigned, transferred, encumbered or purported to assign, transfer or encumber to any
person or entity any portion of any liability, claim, demand, action, cause of action or rights herein
released and discharged except as set forth herein.

        56.     Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or email. All executed counterparts and each of them shall be deemed to be
one and the same instrument. All executed copies of this Agreement, and photocopies thereof
(including facsimile and/or emailed copies of the signature pages), shall have the same force and
effect and shall be as legally binding and enforceable as the original.

       57.      No Signature Required by Eligible Class Members. Only the Named Plaintiffs
will be required to execute this Settlement Agreement. The Settlement Notice will advise all
Settlement Class Members of the binding nature of the release and such shall have the same force
and effect as if this Settlement Agreement were executed by each Settling Class Member.

       58.      Cooperation and Drafting. The Parties have cooperated in the drafting and
preparation of this Agreement; hence the drafting of this Agreement shall not be construed against
any of the Parties. The Parties agree that the terms and conditions of this Agreement were

                                                 15
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 17 of 27



negotiated at arm’s length and in good faith by the Parties, and reflect a settlement that was reached
voluntarily based upon adequate information and sufficient discovery and after consultation with
experienced legal counsel.

        59.    Governing Law. All terms of this Settlement Agreement and the exhibits hereto
shall be governed by and interpreted according to the laws of the Commonwealth of Pennsylvania.

        60.     Jurisdiction of the Court. The Court shall retain jurisdiction with respect to the
interpretation, implementation, and enforcement of the terms of this Settlement and all orders and
judgments entered in connection therewith, and the Parties and their Counsel submit to the
jurisdiction of the Court for this purpose.




                                                 16
                 Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 18 of 27
DocuSign Envelope ID: OA6F60F7-405A-4667-A2FF-5863291638A9




                   IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement
             Agreement as follows:
                                      r;DocuS(gno�



             PLAINTIFF:               L�et869'1442
                                                                       Date: 9/15/2019
                                        yhee Hickman


                                                                       Date: 9/16/2019
                                        1anay o en


                                                                       Date: 9/13/2019



                                                  Y CLASS COUNSEL:



                                              .. chalman-Bergen
                                      Cami Ile Fundora Rodriguez
                                      BERGER MONTAGUE PC
                                      1818 Market Street, Suite 3600



                                      G;·;:.(k
                                      Philadelphia, PA 19103

                                                                            9    2019
                                                                              /16/
                                            a&��....-���������         Date: - ----
                                      Ryan A. Hancock
                                      Willig, Williams & Davidson
                                      1845 Walnut Street, 24th Floor
                                      Philadelphia PA, 19103




                                                              17
  Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 19 of 27




DEFENDANTS:       �,P�'.i[lb                                    , 2019
              TL Transportation LLC


                                              Date: Sept 16th   , 2019



                              �.2019
                            �:
              ��
              Herschel Lowe


APPROVED AS TO FORM BY COUNSEL FOR THE TLT DEFENDANTS:


               �
              Jereyl.Pasek
                             tr     f�        Date,   1 /1�     , 2019

              Jason Cabrera
              Cozen O'Connor
              One Liberty Place
              1650 Market Street
              Philadelphia, PA 19103


DEFENDANTS:                                   Date: ______,, 2019
               Amazon.com LLC


                                              Date: ------, 2019
               Amazon Logistics, Inc.


APPROVED AS TO FORM BY COUNSEL FOR THE AMAZON DEFENDANTS:


                                              Date: ______,2019
               Richard G. Rosenblatt
               James P. Walsh, Jr.
               Morgan, Lewis & Beckius
               502 Carnegie Center
               Princeton, NJ 08540-6241




                                        18
                  Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 20 of 27
DocuSign Envelope ID: A8DOA586-0FF2-4795-8238-D1636A5723FO




             DEFENDANTS:                                                                Date:                 , 2019
                                           TL Transportation     LLC



                                                                                        Date:                 , 2019
                                           Scott Foreman



                                                                                        Date:                 , 2019
                                           Herschel Lowe



             APPROVED         AS TO FORM               BY COUNSEL       FOR THE TLT DEFENDANTS:


                                                                                        Date:                 , 2019
                                          Jeffrey I. Pasek
                                          Jason Cabrera
                                          Cozen O'Connor
                                          One Liberty Place
                                          1650 Market Street
                                          Philadelphia, PA 19103


             DEFENDANTSI~.:....:u=s,g---,neem",-d,--,bY~=:w.:....:IA--=-----     _      Date:september   17, 2?1~19
                                 LOO~oD4com                LLC

                                  OOCUSlgned     by:


                                     ~         (2rbWIA-                                 Date:september   17, 2?1~19
                                 ~       oO~D4Logistics,         Inc.


                                                                             R THE AMAZON   DEFENDANTS:


                                                                                        Date:~zf2l       /8 ,2019
                                          James P. Walsh, Jr.
                                          Morgan, Lewis & Bockius
                                          502 Carnegie Center
                                          Princeton, NJ 08540-6241




                                                                        18
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 21 of 27



                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
----------------------------------------------------------------
TYHEE HICKMAN, SHANAY BOLDEN, and :
O’DONALD HENRY, on behalf of                                   :
themselves and others similarly situated,                      : Civil Action No.: 2:17-CV-01038-GAM
                                                               :
                           Plaintiffs,                         :
                                                               :
     v.                                                        :
                                                               :
                                                               :
TL TRANSPORTATION, LLC, SCOTT                                  :
FOREMAN, HERSCHEL LOWE,                                        :
AMAZON.COM LLC, and AMAZON                                     :
LOGISTICS, INC.,                                               :
                                                               :
                           Defendants.                         :
----------------------------------------------------------------

                                  NOTICE OF SETTLEMENT

                        PLEASE READ THIS NOTICE CAREFULLY.

You received this Notice of Settlement (“Notice”) either because you 1) previously completed an
Opt-In Consent Form to join this case; or 2) you did not previously join this case but the records
of Amazon.com, LLC, Amazon Logistics, Inc., TL Transportation LLC, Scott Foreman, and
Herschel Lowe (“Defendants”) show you performed work as a Delivery Associate who was
employed by Defendant TL Transportation LLC (“Defendant TLT”) to deliver packages to
Amazon customers in the United States at any time between March 8, 2014, and April 15, 2017.

1.     Why Should You Read This Notice?

This Notice explains your right to share in the monetary proceeds of this Settlement, exclude
yourself (“opt out”) of the Settlement, or object to the Settlement. The United States District Court
for the Eastern District of Pennsylvania has preliminarily approved the Settlement as fair and
reasonable. The Court will hold a Final Approval Hearing on _________, 2019 at _________,
before the Honorable Gerald A. McHugh in Courtroom ____ of the James A Byrne U.S.
Courthouse, 601 Market Street, Philadelphia, PA 19106.

2.     What Is This Case About?

This lawsuit alleges that individuals who performed work as delivery associates, employed by
Defendant TLT to deliver packages to Amazon customers, were not paid overtime compensation
to which they were entitled under the law when they worked more than forty (40) hours per week.
Defendants deny that these individuals were entitled to any overtime compensation or other
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 22 of 27



compensation beyond the compensation they received and deny any wrongdoing and any and all
liability and damages to anyone with respect to the alleged facts or causes of action asserted in the
lawsuit. The Parties have concluded that it is in their best interest to resolve and settle the lawsuit
by entering into a Settlement Agreement.

3.     What Are the Terms of the Settlement?

Defendant TLT has agreed to pay One Million Eight Hundred Thousand Dollars and Zero Cents
($1,800,000.00) to settle this lawsuit (“Gross Settlement Amount”). Deductions from this amount
will be made for attorneys’ fees and costs for Class Counsel (see below), settlement administration
costs (up to $25,000), and service awards in the amounts of Fifteen Thousand Dollars ($15,000)
to Plaintiffs Tyhee Hickman and Shanay Bolden, and Two Thousand Five Hundred Dollars
($2,500) to O’Donald Henry, in recognition of their service to the Settlement Class. After
deductions of these amounts, what remains of the Gross Settlement Amount (the “Net Settlement
Amount”) will be available to pay monetary Settlement Awards to (i) Named Plaintiffs; (ii) Opt-
In Plaintiffs, and (iii) all Settlement Class Members who do not timely and validly exclude
themselves from the Settlement (collectively, “Eligible Class Members”).

Named Plaintiffs and all Eligible Class Members will be eligible to receive a monetary award from
the Net Settlement Amount.

4.     How Much Can I Expect to Receive?

All Eligible Class Members will receive a pro rata share of the Net Settlement Amount based on
the total number of workweeks that the Eligible Class Member were employed by Defendant TLT
to deliver packages to Amazon customers in the United States at any time between March 8, 2014,
and April 15, 2017 (the “Class Period”).

Your total estimated settlement payment will be at least $[minimum amount] (less applicable taxes
and withholding. This amount is an estimated amount, and your final settlement payment is
expected to differ from this amount and will be calculated by the formula set forth below:

First, the amount of $100 per Eligible Class Member will be deducted from the Net Settlement
Amount prior to the determination of pro rata individual settlement shares and allocated to each
Eligible Class Member so that each Eligible Class Member receives at least $100 in exchange for
their release in this Settlement Agreement.

Second, in addition to the $100 payment set out above, Eligible Class Members shall receive a pro
rata portion of the Net Settlement Amount as follows:

           1. For each week during which the Eligible Class Member worked four or more days
              during the applicable Class Periods, he or she shall be eligible to receive a pro rata
              portion of the Net Settlement Amount (“Qualifying Workweek”). Each Qualifying
              Workweek will be equal to one (1) settlement share.

           2. The total number of settlement shares for all Eligible Class Members will be added
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 23 of 27



               together and the resulting sum will be divided into the Net Settlement Amount to
               reach a per share dollar figure. That figure will then be multiplied by each Eligible
               Class Member’s number of settlement shares to determine the Eligible Class
               Member’s Settlement Award.

           3. Eligible Class Members who previously accepted offers of judgment will have the
              amount paid pursuant to the accepted offers of judgment subtracted from their
              Settlement Award, and the balance shall be redistributed to the Eligible Class
              Members who did not accept offers of judgment on a pro rata basis and added to
              their Settlement Awards. In no event shall an Eligible Class Member’s Settlement
              Award be reduced to less than the $100 base payment.

All Settlement Award determinations and Qualifying Workweeks will be based on Defendants’
data that was produced in this litigation. If you have questions about your Qualifying Workweeks,
you may contact the Settlement Administrator. The Settlement Administrator’s contact
information can be found in Section 10 of this Notice.

Fifty percent (50%) of each Eligible Class Members’ Settlement Award shall be treated as back
wages, and fifty percent (50%) shall be treated as non-wage penalties and/or liquidated damages.
The portion allocated to claims for unpaid overtime and other wage-related damages will be subject
to all required employee payroll taxes and deductions, and Defendant TLT will pay the employer
side of the FICA and FUTA taxes separate from the Settlement Award payment. The portion
allocated to liquidated damages shall be characterized as non-wage income and will be reported
on an IRS Form 1099.

If you receive a Settlement Award, you will have 180 days to cash the check that will be sent to
you. If at the conclusion of the 180-day check void period set forth above, there are any monies
remaining, no amount of Settlement Awards attributable to Eligible Class Members who worked
in Pennsylvania, Maryland, or New Jersey shall revert to Defendant TLT, and any amount of
uncashed checks from Eligible Class Members in Pennsylvania, Maryland, and New Jersey shall
be paid to the Parties’ agreed upon cy pres recipient, Philadelphia Legal Assistance, subject to the
Court’s approval. Uncashed checks from Eligible Class Members who worked outside of
Pennsylvania, Maryland, and New Jersey shall be returned to Defendant TLT, and those Eligible
Class Members shall not release any claims against Defendants.

It is your responsibility to keep a current address on file with the Settlement Administrator
to ensure receipt of your monetary Settlement Award. If you fail to keep your address
current, you may not receive your Settlement Award.

5.     What Are The Releases?

If the Court grants final approval of the Settlement, the lawsuit will be dismissed with prejudice
against Defendants and, upon final approval of the Settlement Agreement, Named Plaintiffs and
Eligible Class Members shall and hereby do release and discharge Defendants and all Releasees
finally, forever and with prejudice of any and all state law claims for unpaid overtime, state wage
and hour, and related common law claims based on the facts alleged in the Complaint against
Defendants that accrued during their work with Defendants during the Class Period, and related
         Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 24 of 27



claims for penalties, interest, liquidated damages, attorneys’ fees, costs, and expenses. However,
only Eligible Class Members who cash or deposit their Settlement Award check will be deemed
to have released their FLSA claim. Defendants agree that participation in the settlement and release
of the Eligible Class Members’ Released Claims may not be used to assert collateral estoppel, res
judicata, waiver or any other claim preclusion of FLSA claims not included in the Eligible Class
Members’ Released Claims with respect to individuals who did not specifically release those
FLSA claims in this Agreement.

6.        What Are My Rights?

     •    Do Nothing: If you are a Settlement Class Member, and you do nothing, you will receive
          a Settlement Award, and you will be bound by the Settlement including its release
          provisions, except that you will not release your FLSA claims unless you cash or deposit
          the Settlement Award check.

     •    Opt-Out of State Law Claims: If you are a member of the Settlement Class who worked
          in Pennsylvania, Maryland, or New Jersey and you do not wish to be bound by the
          Settlement of your state law claims, you must submit a written exclusion from the
          Settlement (“opt-out”), postmarked by [INSERT]. The written request for exclusion must
          contain your full name, address, telephone number, email address (if applicable), last four
          digits of your social security number, and must be signed individually by you. No opt-out
          request may be made on behalf of a group. The opt-out request must be sent by mail to the
          Settlement Administrator. Any person who worked in Pennsylvania, Maryland, or New
          Jersey and requests exclusion (opts out) of the settlement will not be entitled to any
          Settlement Award and will not be bound by the Settlement Agreement or have any
          right to object, appeal or comment thereon.

     •    Object to Settlement of State Law Claims: If you are a member of the Settlement Class
          who worked in Pennsylvania, Maryland, or New Jersey and wish to object to the Settlement
          of your state law claims, you must submit a written statement objecting to the Settlement.
          The statement must state the factual and legal grounds for your objection to the settlement.
          Your objection must state your full name, address, telephone number, and email address
          (if applicable), and must be signed by you. Any objection must be mailed to:

           Sarah R. Schalman-Bergen                  Jeffrey I. Pasek
           BERGER MONTAGUE PC                        COZEN O’CONNOR
           1818 Market St., Suite 3600               One Liberty Place
           Philadelphia, Pennsylvania 19103          1650 Market Street
                                                     Philadelphia, PA 19103
           Ryan A. Hancock
           WILLIG, WILLIAMS &                        Richard G. Rosenblatt
           DAVIDSON                                  MORGAN, LEWIS & BOCKIUS
           1845 Walnut Street, 24th Floor            502 Carnegie Center
           Philadelphia PA, 19103                    Princeton, NJ 08540-6241
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 25 of 27



       If you are a member of the Settlement Class who worked in Pennsylvania, Maryland, or
       New Jersey and submit a written objection to the state law claims, you may also, if you
       wish, appear at the Final Approval Hearing to discuss your objection with the Court and
       the parties to the Lawsuit. Your written objection must state whether you will attend the
       Final Approval Hearing, and your written notice of your intention to appear at the Final
       Approval Hearing must be filed with the Court and served upon Class Counsel and
       Defendant’s Counsel on or before the Notice Deadline, [INSERT]. To be heard at the Final
       Approval Hearing you must also not have opted out of the Settlement. If you wish to object
       to the Settlement but fail to return your timely written objection in the manner specified
       above, you shall be deemed to have waived any objection and shall be foreclosed from
       making any objection (whether by appeal or otherwise) to the Settlement. The postmark
       date of mailing to Class Counsel and Defendant’s Counsel shall be the exclusive means for
       determining that an objection is timely mailed to counsel. Objections shall only be
       considered if the Settlement Class Member has not opted out of the Settlement.

7.     Can Defendants Retaliate Against Me for Participating in this Lawsuit?

No. Your decision as to whether or not to participate in this Lawsuit will in no way affect your
employment with Defendant TLT or future work for or employment with Defendants. It is
unlawful for Defendants to take any adverse action against you as a result of your participation in
this Lawsuit. In fact, Defendant TLT encourages you to participate in this Settlement.

8.     Who Are the Attorneys Representing Plaintiffs and the Settlement Class?

Plaintiffs and the Settlement Class are represented by the following attorneys acting as Class
Counsel:

 Sarah R. Schalman-Bergen                        Ryan A. Hancock
 Camille Fundora Rodriguez                       WILLIG, WILLIAMS & DAVIDSON
 BERGER MONTAGUE PC                              1845 Walnut Street, 24th Floor
 1818 Market St., Suite 3600                     Philadelphia PA, 19103
 Philadelphia, Philadelphia 19103                Telephone: [INSERT]
 Telephone: (215) 875-3033                       Facsimile: [INSERT]
 Facsimile: (215) 875-4604                       Email: [INSERT]
 Email: [INSERT]

9.     How Will the Attorneys for the Settlement Class Be Paid?

Class Counsel will be paid from the Gross Settlement Amount of $1,800,000.00. You do not have
to pay the attorneys who represent the Settlement Class. The Settlement Agreement provides that
Class Counsel will receive attorneys’ fees of up to one-third (1/3) of the Gross Settlement Amount
($600,000) plus their out-of-pocket costs, not to exceed Forty Thousand dollars ($40,000). Class
Counsel will file a Motion for Attorneys’ Fees and Costs with the Court. The amount of attorneys’
fees and costs awarded will be determined by the Court at the Final Approval Hearing.
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 26 of 27




10.    Where can I get more information?

If you have questions about this Notice or the Settlement, or if you did not receive this Notice in
the mail and you believe that you are or may be a member of the Settlement, you should contact
the Settlement Administrator at

[INSERT].




This Notice is only a summary. For more detailed information, you may review the Settlement
Agreement, containing the complete terms of the proposed Settlement, which is available through
the Settlement Administrator and publicly accessible and on file with the Court.
PLEASE DO NOT WRITE OR TELEPHONE THE COURT OR TO DEFENDANTS FOR
INFORMATION ABOUT THE PROPOSED SETTLEMENT OR THIS LAWSUIT.
      Case 2:17-cv-01038-GAM Document 125-2 Filed 09/18/19 Page 27 of 27



                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
----------------------------------------------------------------
TYHEE HICKMAN, SHANAY BOLDEN, and :
MICHAEL EASTERDAY, on behalf of                                :
themselves and others similarly situated,                      : Civil Action No.: 2:17-CV-01038-GAM
                                                               :
                           Plaintiffs,                         :
                                                               :
     v.                                                        :
                                                               :
                                                               :
TL TRANSPORTATION, LLC, SCOTT                                  :
FOREMAN, HERSCHEL LOWE,                                        :
AMAZON.COM LLC, and AMAZON                                     :
LOGISTICS, INC.,                                               :
                                                               :
                           Defendants.                         :
----------------------------------------------------------------

              REMINDER: 90 DAYS UNTIL CHECK CASHING DEADLINE

       You were sent a Settlement Award check for the settlement of this case on February 15,
2018. The Settlement Administrator’s records indicate that you have not cashed or deposited
your Settlement Award check. Your check will automatically expire on _____________.

        Both defendants TL Transportation LLC, Scott Foreman, and Herschel Lowe and
the named plaintiffs want you to cash your check and to do that as soon as possible. You
will not be able to cash or deposit your check after the __________ deadline.

        If you have any questions, please contact either Plaintiffs’ counsel Berger & Montague,
P.C. at [number] or [email] or the Settlement Administrator:

                                              [Name
                                             Address
                                        Telephone Number:
                                         Email Address:]

PS: If you have lost your check, please call: a new check can be issued to you.
